Citation Nr: 0828525	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a compensable rating for facial scars. 

2.  Entitlement to an increased rating for chronic low back 
strain with herniated disc, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1974 to 
October 1977, and from December 1979 to May 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claims for a 
compensable rating for facial scars and an increased rating 
for chronic low back strain with herniated disc, currently 
evaluated as 20 percent disabling. 

Parenthetically, the Board notes that the veteran requested 
that she be afforded a Travel Board hearing in support of her 
claims.  A hearing was scheduled at the RO in Albany, New 
York, in May 2008.  However, the veteran declined to report 
for that hearing.  None of the notice letters were returned 
as undeliverable.  The veteran has not provided good cause 
for her failure to report for her hearing.  Nor has she 
requested that it be rescheduled.  Accordingly, the veteran's 
request for a Travel Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

The veteran's facial scars are not productive of moderate 
disfigurement under the former diagnostic criteria or at 
least one characteristic of disfigurement under the new 
criteria.  Nor are they unstable or painful upon examination.


CONCLUSION OF LAW

The criteria for a compensable disability rating for facial 
scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7 and 4.118, 
Diagnostic Codes (DCs) 7800, 7803 and 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2007).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
January 2002, subsequent to the initial RO decision that is 
the subject of this appeal.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.

The Board acknowledges that the VCAA letter sent to the 
veteran in January 2002 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  In this case, the veteran was provided with 
correspondence regarding what was needed to support her 
claim.  Specifically, the January 2002 VCAA notice letter 
advised the veteran that her statements from other people 
describing her physical symptoms, as well as medical and 
employment records, could be used to substantiate her claim, 
and the veteran can reasonably be expected to have understood 
the applicable diagnostic codes provided in the June 2002 
statement of the case and the August 2007 supplemental 
statement of the case.  Thus, given the January 2002, June 
2002, and August 2007 VA correspondence, the veteran is 
expected to have understood what was needed to support her 
claim for an increased rating for facial scars.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support her claim as reflected in her 
statements and correspondence, and the statements of her 
representative.  Specifically, in the veteran's January 2001 
notice of disagreement and June 2002 Form 9 perfecting her 
appeal, the veteran set forth arguments based on criteria 
applicable to facial scars, specifically, by arguing that her 
scars were tender and were at least moderately disfiguring.  
Similarly, in the July 2008 appellant brief, the veteran's 
service representative demonstrated knowledge of the 
applicable diagnostic codes by asserting that the veteran's 
scars were productive of disfigurement of the face, chin, and 
eye brow.  In addition, in the course of VA examinations 
performed in July 2000, February 2002, and November 2005, the 
veteran was informed of the diagnostic criteria for rating 
facial scars.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the need for 
her facial scars to be disfiguring and tender to support her 
claim for an increased rating, and is aware of need to 
demonstrate an adverse impact on her daily life and 
employment, and that the notice deficiencies in this matter 
do not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted, and no 
further development is required regarding the duty to notify.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
her, and for which she authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder her service and post-service treatment records 
as well as other pertinent evidence, including a September 
2002 award of Social Security disability benefits and related 
medical records.  The veteran has not identified any 
additional evidence related to her service-connected facial 
scars.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.  

The veteran has also been afforded formal VA examinations in 
July 2000, February 2002, and November 2005 to evaluate the 
nature, extent and severity of her service-connected facial 
scars.  Significantly, the Board observes that the veteran 
has not reported that her facial scars have worsened since 
that time, and thus a remand is not required solely due to 
the passage of time since the November 2005 VA examination.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Higher Rating

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  8 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2007).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal. Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).
Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2007).

The veteran's facial scars have been evaluated as zero 
percent disabling under 38 C.F.R. § 4.118, DC 7800, which 
pertains to disfigurement of the head, face, or neck.  The 
Board notes that the criteria for evaluating skin 
disabilities, including scars, contained in 38 C.F.R. § 4.118 
were revised, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-595 (2002).  These amendments made significant changes 
to the rating criteria for scars to the head, face and neck 
and eliminated the separate rating criteria for burn scars 
set forth in DCs 7801 and 7802.

Prior to August 30, 2002, DC 7800 evaluated scars that were 
disfiguring on the head, face or neck.  A zero percent rating 
was warranted when there was only slight disfigurement.  38 
C.F.R. § 4.118 (2002).  A 10 percent rating was warranted if 
the scarring was moderately disfiguring.  Id.  A 30 percent 
rating applied if the scarring was severe, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  Finally, a 50 percent rating was 
warranted with complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  Id.  When there is marked discoloration, 
color contrast or the like in addition to tissue loss and 
cicatrization, the 50 percent rating may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and disease of the skin, may be submitted for 
central office rating with several unretouched photographs.  
38 C.F.R. § 4.118, DC 7800 Note (2002). 

In addition, under the old rating schedule, DCs 7801 and 7802 
applied to burn scars.  In this case, however, the veteran's 
facial scars are noted to be residuals of a March 1984 motor 
vehicle accident, and are not the result of burns.  
Therefore, DCs 7801 and 7802 are not applicable.  Id.  

Under the revised DC 7800, a 10 percent evaluation is 
warranted for disfigurement of the head, face, or neck with 
one characteristic of disfigurement.  38 C.F.R. § 4.118 
(2007).  A 30 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  Id.  A 50 percent 
evaluation is warranted for disfigurement with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with four or five characteristics of disfigurement.  
Id.  The highest evaluation of 80 percent is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  Id. 

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118 (2007) are: (1) scar 5 or more 
inches (13 or more centimeters (cm.)) in length; (2) scar at 
least one-quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding 6 square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding 6 square inches (39 sq. cm.).  
Id. at Note (1).  

The clinical record before the Board for the relevant appeals 
period consists of post-service medical records and VA 
medical examinations conducted in July 2000, February 2002, 
and November 2005.  That evidence will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The first VA examination, which took place in July 2000, 
established that the veteran had one scar on her right 
forehead and another just below her right jaw.  She did not 
report any pain or other symptomatology related to her scars.  
Physical examination revealed a scar on the forehead that was 
noted to be 15 centimeters in length running longitudinally 
across the right frontal area.  The scar below the right jaw 
was very faint and hardly visible; its length could not be 
measured.  Skin texture covering the scars was deemed normal.  
No tenderness, elevation, or depression of the skin was noted 
due to scarring.  Nor was there any evidence of tissue loss, 
edema, or keloid formation.

On VA examination in February 2002, the veteran reported that 
her facial scars were incurred in service during a March 1984 
motor vehicle accident in which she hit her face on the 
windshield, breaking the glass and sustaining cuts and 
bruises.  Physical examination showed that most of the 
scarring had faded; with slight brownish discoloration 
persisting above the right side of her nose and right frontal 
area.  Additionally, a small scar was noted below the right 
jaw, measuring one-half inch in length and one-sixteenth of 
an inch in width.  It was expressly noted that neither of the 
scars appeared to be disfiguring.  There was no mention of 
pain or other symptomatology.

The veteran underwent a third VA examination in November 
2005, at which time she again discussed the etiology of her 
scars.  She denied experiencing any pain associated with 
those scars.  Physical examination showed a scar of one-half 
centimeter in length above the left eyebrow as well as a scar 
of approximately one-eighth-centimeter on the right side of 
her face underneath her chin.  Unlike on previous 
examinations, a scar on the right side of the forehead was 
not noted.  The texture of the skin covering the scars was 
described as normal.  Slight discoloration (lightening of the 
skin) was noted due to scarring.  No skin ulceration, 
breakdown, or keloid formation was shown.

The veteran's VA examinations indicate that she has residuals 
from an in-service motor vehicle accident that are productive 
of scarring on the right and left sides of her forehead and 
on the right side of her face underneath her jaw.  
Nevertheless, the medical evidence fails to establish that 
the veteran has a moderate disfigurement of the face, which 
is necessary to show entitlement to a compensable rating 
under the old diagnostic criteria.  38 C.F.R. § 4.118 (2002).  
Indeed, none of the VA examiners who assessed the veteran's 
scars in July 2000, February 2002, and November 2005 
indicated that the scars resulted in more than slight 
discoloration and elevation of the skin.  No tenderness or 
depression of the skin was noted, nor was any evidence of 
tissue loss, edema, or keloid formation found.  Furthermore, 
at no time during any of these examinations did the veteran 
complain of pain or related symptomatology associated with 
her scars.  Accordingly, the Board finds that a compensable 
rating is not warranted under the old DC 7800. 

Nor is a compensable rating warranted under the revised 
diagnostic code because the evidence of record fails to 
establish that the veteran has at least one characteristic of 
disfigurement for purposes of evaluation under 38 C.F.R. 
§ 4.118 (2007).  The Board acknowledges that, prior to the 
time the revised criteria took effect, the July 2000 VA 
examiner determined that the veteran had a 15 centimeter scar 
on the right side of her forehead.  However, that scar was 
expressly noted at the time to be void of tenderness, 
elevation, depression, tissue loss, edema, and keloid 
formation, and to be otherwise asymptomatic.  Additionally, 
the more recent VA examination in February 2002 shows that 
most of the scarring on the right side of the veteran's 
forehead had faded, with only slight discoloration persisting 
above the right side of her nose and right frontal area, 
which was expressly noted to be non-disfiguring and 
asymptomatic.  Further, the most recent VA examination in 
November 2005 does not even mention scarring on the right 
side of forehead, and only contains evidence of smaller scars 
above the left eyebrow and underneath the chin, neither of 
which measured more than one-half centimeter in length or 
were productive of more than slight discoloration, with no 
skin texture abnormalities, ulceration, breakdown, soft 
tissue loss, or keloid formation.  Thus, the Board concludes 
that the veteran's facial scars do not meet the criteria for 
a compensable rating under the revised DC 7800.  Id.

Additionally, the Board notes that a compensable rating under 
DC 7803 for unstable superficial scars is not warranted in 
this case as there is no evidence of frequent loss of 
covering of the skin over the scar.  Indeed, the July 2000 
and November 2005 VA examiners expressly determined that the 
texture of the skin covering the veteran's scars was normal, 
and there is no contradictory clinical evidence of record.  
Furthermore, an increased rating under DC 7804 for 
superficial scars that are painful on examination is also 
unwarranted.  Although the veteran asserted in correspondence 
dated in January 2001 and June 2002 that her scars were 
tender, all three VA examiners expressly found that there was 
no pain or tenderness associated with the veteran's scars, 
and the veteran has not submitted or referred VA to clinical 
evidence that rebuts those findings.  

In sum, the Board finds that the competent evidence of record 
does not show that the veteran is entitled to a compensable 
rating for facial scars.  The Board has considered whether a 
higher rating might be warranted for any period of time 
during the pendency of this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  However, there are no diagnostic codes 
applicable to the veteran's facial scars that provide for a 
compensable rating at any time during the relevant appeals 
period.

In rendering its determination, the Board has considered the 
benefit of the doubt doctrine, as well as the whether the 
veteran's disability picture more nearly approximates the 
criteria for the next higher rating.  See 38 C.F.R. §§ 4.3 
and 4.7 (2007).  As the preponderance of the evidence is 
against the veteran's claim, however, her appeal must be 
denied. 

Lastly, the Board notes that according to 38 C.F.R. § 
3.321(b)(1), ratings are to be based as far as practicable 
upon the average impairment of earning capacity.  However, in 
those exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The record reflects that the veteran is currently unemployed 
and receiving Social Security disability compensation for a 
variety of disabilities, including degenerative changes of 
the cervical spine, depression with post-traumatic stress 
syndrome, diabetes, and hepatitis C.  However, there is no 
objective evidence of record that the veteran has experienced 
marked interference with employability due to facial 
scarring.  Nor is there any evidence that she has been 
frequently hospitalized or received extensive treatment for 
this.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.


ORDER

A compensable rating for facial scars is denied.  

REMAND

Although the Board regrets the additional delay, a 
preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
veteran's low back disability claim.

In July 2008 argument, the veteran's representative reported 
her low back disability had worsened since her November 2005 
VA examination.  Additionally, the veteran's VA medical 
records dated from December 2005 to August 2007 reflect 
ongoing treatment for low back pain and radiculapathy 
affecting her lower left extremity.  Specifically, those 
records show that in June 2006, the veteran was treated for 
complaints of chronic low back pain radiating down her left 
leg.  She reported that she had been involved in a motor 
vehicle accident in February 2006 and that, since that time, 
the muscle relaxants she had been prescribed for her low back 
pain had ceased to be effective.  She further noted that 
"pressure on the top of the head" was causing a "worsening 
of the low back pain."  Physical examination showed a 
positive straight leg raising at 20 degrees, bilaterally, 
when the veteran was in a spine position.  The following 
month, the veteran underwent Magnetic Resonance Imaging 
(MRI), which showed no significant changes over previous 
MRIs.  

As such, VA is required to afford him a contemporaneous VA 
examination to assess the current nature, extent and severity 
of her low back disability.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

Accordingly, the case is REMANDED for the following actions:

1.  After associating any outstanding 
records, the AMC should schedule the 
veteran for an appropriate VA examination 
to determine the nature, extent, 
frequency and severity of any orthopedic 
and neurologic impairment related to 
service-connected low back disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies, to include 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion, and should describe any 
pain, weakened movement, excess 
fatigability, and incoordination 
present in the lumbar spine.  To the 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the low back.  In addition, if 
possible, the examiner should state 
whether the low back disability has 
been productive of any incapacitating 
episodes, which are defined as periods 
of acute signs and symptoms that 
require bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration 
of those episodes.  

The examiner must state whether there 
is any evidence of radiculopathy of 
either lower extremity, and if so, the 
nature and severity of the 
radiculopathy.  

The rationale for any opinion expressed 
should be provided in a legible report.  

2.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


